PER CURIAM.
We reverse the trial court’s denial of a motion to set aside default. Plaintiff misled defendants into believing it was unnecessary to file any responsive pleadings because of ongoing settlement negotiations. Thus, it was unconscionable for plaintiff to take advantage of defendants’ failure to file an answer by obtaining a default judgment without notice to defendants. American Republic Ins. Co. v. Westchester Gen. Hosp., 414 So.2d 1163 (Fla. 3d DCA 1982); Rubenstein v. Richard Fidlin Corp., 346 So.2d 89 (Fla. 3d DCA 1977).
Reversed and remanded for further proceedings consistent with this opinion.